UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7469


JOHN MCLEAN,

                Plaintiff - Appellant,

          v.

MARVIN D. CASINO; ROBERT OWENS; PAULA SMITH; TERRI CATLETT;
DR. J. NATHANIEL HAMILTON,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:13-ct-03065-FL)


Submitted:   January 15, 2015             Decided:   January 21, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John McLean, Appellant Pro Se. Judith Maria Estevez, Assistant
Attorney   General,  Raleigh,   North  Carolina;   Ginger  Bagley
Hunsucker, CRANFILL, SUMNER & HARTZOG, LLP, Raleigh, North
Carolina; Kelly Street Brown, Elizabeth Pharr McCullough, YOUNG
MOORE & HENDERSON, PA, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John    McLean     appeals       the        district    court’s      order

granting     the   defendants’       motions       to    dismiss,    declining       to

exercise supplemental jurisdiction over his state law claims,

and dismissing his complaint.            We have reviewed the record and

find   no   reversible    error.        Accordingly,         we    affirm    for    the

reasons stated by the district court.                     McLean v. Casino, No.

5:13-ct-03065-FL (E.D.N.C. Sept. 3, 2014).                        We dispense with

oral   argument    because     the    facts    and       legal     contentions      are

adequately    presented   in    the    materials         before    this     court   and

argument would not aid the decisional process.



                                                                             AFFIRMED




                                         2